Flannery, J.,
— This is an appeal from an order of the Pennsylvania Liquor Control Board refusing petitioner’s application for restaurant liquor license. The order was based on the findings:
1. That there were in the municipality licenses in excess of the quota, and,
2. That the establishment is not within a resort area.
With the first finding there is no dispute. As to the second, petitioner contends that the Pennsylvania Liquor Control Board is in error. That is the question before us.
*428In behalf of the Liquor Control Board one witness was called, Mr. R. J. Mahady, one of its officers. He testified that the proposed establishment meets all the requirements as a restaurant but he testified that there are in the area a garage, and an automobile dump, garbage dump, a gas station, abandoned stripping operations, etc.
In behalf of the applicant there was evidence from the Hazleton Chamber of Commerce; from prominent citizens of Hazleton and vicinity, including the police and other borough officials; and from others. According to them the section is definitely a resort area, given over to hunting, fishing, picnicking, rifle ranges, swimming pool and resort residences. There is swimming in the summer time, skating in the winter time and it is a mecca for large numbers of people seeking diversion and recreation. Conditions change, population shifts and the character of a locality may be mixed. It may be that residents move out as industry moves in. It may be that as population becomes congested new areas are developed for new uses — recreation or resort. We have no hard and fast definition of what a resort is. In one section of the country and with one strata of society it might mean something entirely different than to another section and another strata. It would appear that there is nothing certain but change. Obviously, too, the characteristic of the locality under consideration before us is developing. But under the testimony we have no hesitancy in concluding that the area in question is becoming by use and custom a resort area and by now has acquired enough of the characteristics of such to justify our conclusion that it is.
Appeal sustained and the Pennsylvania Liquor Control Board is directed to issue a restaurant liquor license to Michael Farcus for premises known as The Skyway, R. D. No. 1, Hazleton, Pa.